SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-959 email: jim@swblaw.net March 7, 2011 'CORRESP' United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Attention: Lauren Nguyen J. Nolan McWilliams Re: International Paintball Association, Inc. (the “Company”) Registration Statement on Form 10 File No. 000-53464 Ladies and Gentlemen: In furtherance to our conversation with Mr. McWilliams, and pursuant to Rule 418 of the Securities Act of 1933, as amended, this letter shall serve as instructions to the staff to shred the schedule and copies of the promissory notes provided supplementally to the staff in hard copy format in response to comment 9 of the staff’s letter of comment dated February 14, 2011.We note that, pursuant to Rule 418, the return of such information is consistent with the protection of investors and the return of such information is consistent with the provisions of the Freedom of Information Act. Sincerely, /s/ James M. Schneider James M. Schneider cc:Ms. Brenda Webb
